MEMORANDUM**
California state prisoner Timothy Buford appeals pro se the district court’s judgment dismissing his civil rights action pursuant to 28 U.S.C. § 1915A(a). We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 *275F.3d 443, 447 (9th Cir.2000), and we affirm.
After giving Buford an opportunity to amend his complaint, the district court properly dismissed his action for failure to state a claim because Buford’s allegations that he was served spoiled milk two days in a row did not rise to the level of an Eighth Amendment violation. See, e.g., Hernandez v. Denton, 861 F.2d 1421, 1424 (9th Cir.1988), vacated on other grounds, 493 U.S. 801, 110 S.Ct. 37, 107 L.Ed.2d 7 (1989).
AFFIRMED.

 The panel unanimously finds this case suitable for decision without oral argument. See Fed. R.App. P. 34(a)(2).